DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the main valve in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 3-4, 6-10, and 12-15 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only and/or cannot depend from any other multiple dependent claim. See MPEP § 608.01(n).  Accordingly, the claim has not been further treated on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 6, 4-10, and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "preferably" in line 4 of the claim.  It is unclear if the guide pin has to be fixed to the pin or if it is just preferred and not required. For purposes of examination, the limitation “preferably” will be considered as not required. 
Claim 4 recites the limitation "preferably" in line 6 of the claim.  It is unclear if relaying element is initiated to rotate or displace relative to the filling nozzle by movement of the coupling joint or if it is just preferred and not required. For purposes of examination, the limitation “preferably” will be considered as required. 
Claim 6 recites the limitation "preferably" in line 9 of the claim.  It is unclear if it is required for the coupling joint to be prevented from further rotating or displacement when reaching the terminal position or if it is just preferred and not required. For purposes of examination, the limitation “preferably” will be considered not required. 
Claim 13 recites the limitation "preferably" in line 4 of the claim.  It is unclear it is required for the coupling joint and hand lever are in an integral manner or if it is just preferred and not required. For purposes of examination, the limitation “preferably” will be considered as not required. 
Claim 14 recites the limitation "preferably" in line 5 of the claim.  It is unclear it is required for the filling nozzle to be configured for pressure fueling the tank or if it is just preferred and not required. For purposes of examination, the limitation “preferably” will be considered as required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Weh (US 20090167019 A1) in view of Wechem (EP 0039977 A1).
Regarding Claim 1:
Weh dislcoses a filling nozzle (Paragraph [0015]) for delivering fluid into a tank, said filling nozzle (1, Figure 1) having:
a. a first fluid connector (14, Figure 1) which is connectable to a fluid infeed line (Paragraph [0015]);
b. a second fluid connector (13, Figure 1) which is connectable to a connector port (30, Figure 2, the connecting nipple is the connector port) of the tank;
c. a duct (See Annotated Figure 2 below) for directing the fluid from the first fluid connector (14, Figure 2) to the second fluid connector (13, Figure 2);
d. a main valve (35, Figure 2) which is disposed in the duct;
e. a coupling installation (18 and 40, Figure 2) for establishing a connection between the filling nozzle (1, Figure 1) and the connector port (30, Figure 1); and
f. an activation device (43 and 47, Figure 1) for activating the coupling installation (30) and the main valve (35, Figure 2),
wherein the activation device (47, Figure 3) has a hand lever (50, Figure 3) which is movable between a closed position and an opened position (Paragraphs [0022] and [0025]), 
characterized in that the activation device has a coupling joint (43, Figure 3) which is connected to the hand lever (50, Figure 3) and which by way of a first operative connection (43, Figure 3) is connected to the coupling installation (18 and 40, Figure 2) and by way of a second operative connection (57, Figure 3) is connected to the main valve (Paragraph [0022]), wherein the operative connections for the coupling joint form a guide such that the coupling joint when activating the hand lever in a first hand lever range is initiated to displace in a first direction (Paragraph [0022], the first hand lever range is when the hand lever is moved and the coupling joint and operative connections are open), and in that the coupling joint when activating the hand lever in a second hand lever range is initiated or to displace in a second direction (Paragraph [0025], the second hand lever range is the when it is released and the coupling joint and operative connections are closed again).
	Weh does not disclose:
Wherein the activation device is specified for converting a movement of the hand lever between the closed position and the opened position to a temporally offset activation of the coupling installation and the main valve, characterized in that the activation device has a coupling joint which is connected to the hand lever and which by way of a first operative connection is connected to the coupling installation and by way of a second operative connection is connected to the main valve, wherein the operative connections for the coupling joint form a guide such that the coupling joint when activating the hand lever in a first hand lever range is initiated to rotate about a first pivot axis and/or to displace in a first direction, and in that the coupling joint when activating the hand lever in a second hand lever range is initiated to rotate about a second pivot axis and/or to displace in a second direction.
	Wechem teaches a loading device that has:
Wherein the activation device (134 and 131, Figure 2a) is specified for converting a movement of the hand lever between the closed position and the opened position to a temporally offset activation of the coupling installation and the main valve (Page 10, Lines 31-37 to Page 11, Lines 1-9 and Page 12, Lines 20-25), characterized in that the activation device has a coupling joint (134 and 131, Figure 2c, the links are the coupling joints and activation device) which is connected to the hand lever (126, Figure 2c) and which by way of a first operative connection is connected to the coupling installation and by way of a second operative connection is connected to the main valve (112, Figure 2c), wherein the operative connections for the coupling joint (102, Figure 2c) form a guide such that the coupling joint when activating the hand lever in a first hand lever range is initiated to rotate about a first pivot axis (Figures 2a to 2c, the first hand lever range is for moving the coupling installation about first pivot axis (132)), and in that the coupling joint when activating the hand lever in a second hand lever range is initiated to rotate about a second pivot axis (Figures 2d to 2e, the second hand lever range is for activating the main valve with the second pivot axis (135)).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Weh to include the activation device is specified for converting a movement of the hand lever between the closed position and the opened position to a temporally offset activation of the coupling installation and the main valve, characterized in that the activation device has a coupling joint which is connected to the hand lever and which by way of a first operative connection is connected to the coupling installation and by way of a second operative connection is connected to the main valve, wherein the operative connections for the coupling joint form a guide such that the coupling joint when activating the hand lever in a first hand lever range is initiated to rotate about to displace in a first direction, and in that the coupling joint when activating the hand lever in a second hand lever range is initiated to displace in a second direction as taught by Wechem with the motivation to move the sleeve before opening the valve to ensure connection with the tank. 
Weh, Figure 2
(Annotated by Examiner)

    PNG
    media_image1.png
    449
    742
    media_image1.png
    Greyscale

Regarding Claim 2:
Weh discloses:
The activation device (47, Figure 1), the hand lever (50, Figure 3) the coupling joint (43, Figure 3) the first operative connection (43, Figure 3), and the second operative connection (57, Figure 3).
	Weh does not disclose:
Wherein the 15operative connections are configured for at least partially converting the rotation of the coupling joint about the first pivot axis and/or the displacement of the coupling joint in the first direction to an activation of the 20coupling installation, and for at least partially converting the rotation of the coupling joint about the second pivot axis and/or the displacement of the coupling joint in the second direction to an activation of the main 25valve.	
Wechem teaches a loading device that has:
Wherein the 15operative connections (132 and 135, Figure 2c) are configured for at least partially converting the rotation of the coupling joint (134 and 131, Figure 2a) about converting the rotation of the coupling joint about the first pivot axis to an activation of the 20coupling installation(Figures 2a to 2c, the first direction is to activate the coupling joint), and for at least partially converting the rotation of the coupling joint about the second pivot axis in the second direction to an activation of the main 25valve (Figures 2d to 2e, the second direction to activate the valve).	
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Weh to include the 15operative connections are configured for at least partially converting the rotation of the coupling joint about the displacement of the coupling joint in the first direction to an activation of the 20coupling installation, and for at least partially converting the displacement of the coupling joint in the second direction to an activation of the main 25valve as taught by Wechem with the motivation to open and close the valve after the connection has been made. 

Regarding Claim 10:
Weh discloses:
The activation device (47, Figure 1), the hand lever (50, Figure 3) the coupling joint (43, Figure 3) the first operative connection (43, Figure 3), and the second operative connection (57, Figure 3).
	Weh does not disclose:
Wherein the 15operative connections are configured for at least partially converting the rotation of the coupling joint about the first pivot axis and/or the displacement of the coupling joint in the first direction to an activation of the 20coupling installation, and for at least partially converting the rotation of the coupling joint about the second pivot axis and/or the displacement of the coupling joint in the second direction to an activation of the main 25valve.	
Wechem teaches a loading device that has:
Wherein the 15operative connections (132 and 135, Figure 2c) are configured for at least partially converting the rotation of the coupling joint (134 and 131, Figure 2c) about the first pivot axis the coupling joint (134 and 131, Figure 2c) in the first direction to an activation of the 20coupling installation (102, Figure 2c), and for at least partially converting the rotation of the coupling joint about the second pivot axis of the coupling joint (134 and 131, Figure 2e) in the second direction to an activation of the main 25valve (112, Figure 2e).	
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Weh to include the 15operative connections are configured for at least partially converting the rotation of the coupling joint about the first pivot axis in the first direction to an activation of the 20coupling installation, and for at least partially converting the rotation of the coupling joint about the second pivot axis in the second direction to an activation of the main 25valve as taught by Wechem with the motivation to secure the filling nozzle before dispensing the pressurized medium. 

Regarding Claim 12:
Weh discloses:
Wherein the coupling installation (18 and 40, Figure 2) is capable of being placed on the connector port by displacing the second fluid connector (13, Figure 2) in the direction of 35the connector port (30, Figure 2), wherein, upon placing the coupling installation on the connector portWO 2021/009283PCT/EP2020/070136- 34 -, the activation device when moving the hand lever (50, Figure 2) from the closed position to the opened position is configured for first establishing a locking mechanism between the second fluid connector 5and the connector port, and for subsequently activating the main valve, in particular for opening the main valve (Paragraphs [0024-0025]).
	Weh does not disclose:
The activation device when moving the hand lever from the closed position to the opened position is configured for first establishing a locking mechanism between the second fluid connector 5and the connector port, and for subsequently activating the main valve, in particular for opening the main valve.
Wechem teaches:
The activation device (131 and 134, Figure 2a) when moving the hand lever (126, Figure 2a) from the closed position to the opened position is configured for first establishing a locking mechanism between the second fluid connector 5and the connector port (Page 10, Lines 31-37 to Page 11, Lines 1-9), and for subsequently activating the main valve, in particular for opening the main valve (Page 12, Lines 21-25).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Weh to include the 15activation device when moving the hand lever from the closed position to the opened position is configured for first establishing a locking mechanism between the second fluid connector 5and the connector port, and for subsequently activating the main valve, in particular for opening the main valve as taught by Wechem with the motivation to open and close the valve after the connection has been made. 

Regarding claim 13:
Weh discloses:
Wherein the hand lever (50, Figure 3) and the coupling joint (43 and 47, Figure 3) are connected to one another in a rotationally fixed and preferably integral manner (Figure 3, the hand lever and coupling joint are connected to one another in a fixed manner as well as are in an integral manner).

Regarding claim 14:
Weh discloses:
Wherein the coupling installation (18 and 40, Figure 2) is configured for establishing a fluid-tight connection between the connector port and the second fluid connector (Paragraph [0018]), wherein the filling nozzle is preferably configured for pressure fueling the tank (Paragraph [0008]). 
	
Claims 4-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Weh in view of Wechem in further view of Charvez (FR 2686680 A1).
Regarding Claim 4:
Weh discloses:
The activation device (47, Figure 1), the hand lever (50, Figure 3) the coupling joint (43, Figure 3) the first operative connection (43, Figure 3), and the second operative connection (57, Figure 3).
	Weh and Wechem do not teach:
Wherein at least one of the operative connectionsWO 2021/009283PCT/EP2020/070136 - 32 - has a relaying element which is connected in an articulated manner to the coupling joint, wherein the relaying element is preferably initiated to displace and/or 5rotate relative to the filling nozzle by a movement of the coupling joint.	
Charvaz teaches a filling nozzle that has:
Wherein at least one of the operative connectionsWO 2021/009283PCT/EP2020/070136 (30 and 32, Figure 1)- 32 - has a relaying element (28a, Figure 1) which is connected in an articulated manner to the coupling joint (28, Figure 1), wherein the relaying element (28a, Figure 1) is preferably initiated to displace relative to the filling nozzle by a movement of the coupling joint (Page 4, Lines 150-162).	
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Weh and Wechem to include at least one of the operative connectionsWO 2021/009283PCT/EP2020/070136 - 32 - has a relaying element which is connected in an articulated manner to the coupling joint, wherein the relaying element is preferably initiated to displace relative to the filling nozzle by a movement of the coupling joint as taught by Charvaz with the motivation to secure the filling nozzle before dispensing the pressurized medium. 

Regarding Claim 5:
Weh discloses:
The coupling installation (18 and 40, Figure 2), the activation device (47, Figure 1), the hand lever (50, Figure 3) the coupling joint (43, Figure 3) the first operative connection (43, Figure 3), and the second operative connection (57, Figure 3).
	Weh and Wechem do not teach:
Wherein the relaying element has an activation slide10 which is displaceable relative to the filling nozzle, as well as a joint element which connects in an articulated manner the coupling joint to the activation slide.
Charvaz teaches:
Wherein the relaying element (28a, Figure 7) has an activation slide 10(26a, Figure 7) which is displaceable relative to the filling nozzle (P, Figure 1), as well as a joint element (29, Figure 7) which connects in an articulated manner the coupling joint (28, Figure 1) to the activation slide (26, Figure 7).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Weh and Wechem to include the relaying element has an activation slide10 which is displaceable relative to the filling nozzle, as well as a joint element which connects in an articulated manner the coupling joint to the activation slide as taught by Charvaz with the motivation to secure the filling nozzle to the vehicle with the handle of the filling nozzle.

Regarding Claim 11:
Weh discloses:
The coupling installation (18 and 40, Figure 2), activation device (47, Figure 1), the hand lever (50, Figure 3) the coupling joint (43, Figure 3) the first operative connection (43, Figure 3), and the second operative connection (57, Figure 3).
	Weh and Wechem do not teach:
Wherein the activation device has a latching element which is capable of latching in a counter-latching element of the coupling installation.
Charvaz teaches a filling nozzle that has:
Wherein the activation device (28, Figure 7) has a latching element (28b, Figure 7) which is capable of latching in a counter-latching element (26a, Figure 7) of the coupling installation (26, Figure 7).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Weh and Wechem to include the activation device has a latching element which is capable of latching in a counter-latching element of the coupling installation as taught by Charvaz with the motivation to secure the coupling installation and to help secure the filling nozzle to the tank.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Weh in view of Wechem in further view of Charvez and Lull (EP 1437543 B1).
Regarding Claim 7:
Weh discloses:
The coupling installation (18 and 40, Figure 2), the activation device (47, Figure 1), the hand lever (50, Figure 3) the coupling joint (43, Figure 3) the first operative connection (43, Figure 3), and the second operative connection (57, Figure 3).
	Weh, Wechem, and Charvez do not teach:
Wherein the relaying element is connected to a restoring element, wherein the restoring element facilitates or impedes pivoting of the coupling element about the first or the second pivot axis.
Lull teaches a quick-connect coupling that has:
Wherein the relaying element (16, Figure 2) is connected to a restoring element (17, Figure 3), wherein the restoring element facilitates or impedes pivoting of the coupling element about the first or the second pivot axis (Paragraphs [0053] and [0065]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Weh, Charvez, and Wechem to include the relaying element is connected to a restoring element, wherein the restoring element facilitates or impedes pivoting of the coupling element about the first or the second pivot axis as taught by Lull with the motivation to prevent accidental discharge of fluid by having a spring to overcome. 

Regarding Claim 8:
Weh discloses:
The coupling installation (18 and 40, Figure 2), the activation device (47, Figure 1), the hand lever (50, Figure 3) the coupling joint (43, Figure 3) the first operative connection (43, Figure 3), and the second operative connection (57, Figure 3).
	Weh, Wechem, and Charvez do not teach:
Wherein the relaying element is connected to a restoring element, wherein the restoring element facilitates or impedes 5displacing of the coupling joint in the first or the second direction.
Lull teaches a quick-connect coupling that has:
Wherein the relaying element (16, Figure 2) is connected to a restoring element (17, Figure 3), wherein the restoring element facilitates or impedes 5displacing of the coupling joint in the first or the second direction (Paragraphs [0053] and [0065]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Weh, Charvez, and Wechem to include the relaying element is connected to a restoring element, wherein the restoring element facilitates or impedes 5displacing of the coupling joint in the first or the second direction as taught by Lull with the motivation to prevent accidental discharge of fluid by having a spring to overcome. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Weh in view of Wechem in further view of Lacroix (US 7040358 B2).
Regarding Claim 15:
See Claim Rejection of claim 1 above.
Weh discloses:
A filling nozzle (Paragraph [0015]).
	Weh, Wechem, and Charvez do not teach:
Filling pump for delivering a fluid, characterized in that said filling pump has a filling nozzle according to one of Claims 1 to 14.
Lacroix teaches a nozzle that has:
Filling pump (3, Figure 1) for delivering a fluid (Abstract), characterized in that said filling pump (3, Figure 1) has a filling nozzle (1, Figure 1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Weh and Wechem to include filling pump for delivering a fluid, characterized in that said filling pump has a filling nozzle as taught by Lacroix with the motivation to fuel a vehicle at a station. 


Allowable Subject Matter
Claims 3, 6, and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Geipel (US 9969605 B2) teaches a liquid natural gas gun-style nozzle that has a filling nozzle, an activation device, a coupling installation, and a hand lever. 
	Toerngren (US 20170066644 A1) teaches a dispensing device that has a filling nozzle, an activation device, a coupling installation, a guide pin, and a hand lever.
	Aehle (US 8863791 B2) teaches a hose fuel nozzle that has an activation device, a coupling installation, a sleeve, and a hand lever.
	Clever (US 9527720 B2) teaches a nozzle for dispensing pressurized fluid that has an activation device, a coupling installation, and a hand lever.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A SHRIEVES whose telephone number is (571)272-5373. The examiner can normally be reached Monday - Thursday 7:30 AM -5:00 PM and Friday 7:30 AM -4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on (571)272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEPHANIE A SHRIEVES/Examiner, Art Unit 3753
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753